DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2019 has been considered by the examiner inasmuch as the listed documents have been submitted into the file wrapper in English.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to a face mask product formed from a sheet (product-by-process language) with a specified configuration which amounts to functional language further requiring an intended use (“for enhancing beauty treatment action…”) without actually reciting requisite components themselves or those necessary to perform the intended function (see claim 1 in particular).  The dependent claims are similarly structured.  As such, the claims do not particularly point out and distinctly claim an invention.  For the purpose of applying prior art, the claims are considered to include a face mask product capable of including a cosmetic active agent and/or a color indicator component.
See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
In the instant case, in at least claim 1, the specific action or function performed by the user of ascertaining “where beauty treatment is especially required” in the last line of claim 1, in conjunction with the additional steps of use or intended use, render indefinite the claim as written.  For instance, the claim language appears directed to an intended use or steps of use including steps of enhancing (identifying, effecting, evaluating) “where required”.  It is noted that the claim is lacking a transitional phrase and no requisite components are recited in the body of the claim.  Considered as a whole, it appears that the totality of all claim limitations and their interaction with one another do not reasonably demonstrate that the skilled artisan the scope of the claimed components and/or invention.  Similarly indefinite language is recited in dependent claims (i.e., see “perception” features described in claims 2 -5).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP3203323U in view of JPH1024108A.  All references previously cited by Applicant in IDS dated 8/5/2019.
The pending claims are drawn to a face mask product for the intended use of beauty treatment, formed of a base material sheet, and wherein the face mask is configured so as to cover the entire user’s face, and has a beauty treatment “action enhancement region” containing a substance in a portion as further specified in the claims.
JP3203323U teaches a face mask configured to cover the entire face of a user wherein a separation may be in place between face sections, each requiring cosmetic liquid to be limited to that local area of the face mask body (see translated abstract and  [0017], [0018], and Fig. 1-4, in particular).
JP3203323U does not specify the active agent in particular.  JPH1024108A cures this deficiency.  JPH1024108A teaches a cosmetic enhancement substance to be provided in a face mask so that active ingredients in a skin-beautifying liquid are absorbed by facial skin (see translated abstract in particular; see also [0003]-[0028] and Fig. 1 and 2 in particular).
JP3203323U and JPH1024108A are directed to face mask products and delivery vehicles.  It would have been prima facie obvious to combine a face mask with zones therein for containing and delivering cosmetic active agents, as suggested by the combination of the aforementioned references, with a reasonable expectation of success.  One would have been motivated to do so to add the cosmetic benefit efficacy as taught by JPH1024108A to the face mask structure taught by JP3203323U, thereby reasonably expecting additive advantages.  This combination of teachings appears to teach all structural and functional components of claims 1-4.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP3203323U in view of JPH1024108A as applied to claims 1-4 above, and further in view of JP2006025847A.  All references previously cited by Applicant in IDS dated 8/5/2019.
The aforementioned references do not teach a color indicator as described in claim 5.  It is noted that the limitations of claim 6 are met by the teachings as applied to claims 1-4 as outlined above since a cosmetic composition is delivered for its known benefit agents.
JP2006025847A cures this deficiency.  JP2006025847A teaches a face mask with a color indicator for showing where the cosmetic component is present and/or remains in the mask product (see abstract, in particular; see also [0004]-[0025]).
JP3203323U, JPH1024108A, and JP2006025847A are all directed to face mask type products for cosmetic benefits.  It would have been prima facie obvious to add the color indicator taught by JP2006025847A to the products of JP3203323U and JPH1024108A, with a reasonable expectation of success.  One would have been motivated to do so to increase efficiency upon use by ease of ascertaining when the cosmetic component/benefit agent has been administered or is still retained in the mask as generally taught by JP2006025847A.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617